As filed with the Securities and Exchange Commission on May 27, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) P.O. Box 23791, San Jose, CA 95153 (Address of principal executive offices) (Zip code) Kendrick W. Kam P.O. Box 23791, San Jose, CA 95153 (Name and address of agent for service) 1-888-884-8482 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:March 31, 2015 Item 1. Schedule of Investments. Marketocracy Masters 100 Fund Portfolio of Investments March 31, 2015 (Unaudited) Shares Market Value Common Stocks - 79.7% $ (Cost $4,501,605) ACCOMMODATION AND FOOD SERVICES - 2.0% ISLE ISLE OF CAPRI CASINOS, INC.* SAFM SANDERSON FARMS, INC. ADMINISTRATIVE AND SUPPORT -2.2% AKAM AKAMAI TECHNOLOGIES, INC.* FEYE FIREEYE, INC.* WNS WNS HOLDINGS, LTD. - ADR* CONSTRUCTION - 0.2% XIN XINYUAN REAL ESTATE CO., LTD. - ADR FINANCE AND INSURANCE - 4.5% GNW GENWORTH FINANCIAL, INC.* IBN ICICI BANK, LTD. - ADR INTL INTL. FCSTONE, INC.* MET METLIFE, INC. PFG PRINCIPAL FINANCIAL GROUP, INC. TMK TORCHMARK CORP. UIHC UNITED INSURANCE HOLDINGS CORP. UVE UNIVERSAL INSURANCE HOLDINGS, INC. HEALTH CARE AND SOCIAL ASSISTANCE - 1.9% KERX KERYX BIOPHARMACEUTICALS, INC.* PSTI PLURISTEM THERAPEUTICS, INC.* INFORMATION - 7.1% BBRY BLACKBERRY, LTD.* EA ELECTRONIC ARTS, INC.* GTT GTT COMMUNICATIONS, INC.* HPQ HEWLETT-PACKARD CO. NSR NEUSTAR, INC. - CLASS A* NVDA NVIDIA CORP. P PANDORA MEDIA, INC.* RHT RED HAT, INC.* SQI SCIQUEST, INC.* STRZA STARZ - CLASS A* DIS THE WALT DISNEY CO. MANUFACTURING - 30.5% AAPL APPLE, INC. CSIQ CANADIAN SOLAR, INC.* CELG CELGENE CORP.* CEMP CEMPRA, INC.* XNY CHINA XINIYA FASHION LTD - ADR* CRUS CIRRUS LOGIC, INC.* CMC COMMERCIAL METALS CO. CVRR CVR REFINING, L.P. CYAN CYANOTECH CORP.* DPRX DIPEXIUM PHARMACEUTICALS, INC.* ENPH ENPHASE ENERGY, INC.* FSLR FIRST SOLAR, INC.* FEIM FREQUENCY ELECTRONICS, INC.* GILD GILEAD SCIENCES, INC.* HALO HALOZYME THERAPEUTICS, INC.* ITT ITT CORP. IXYS IXYS CORP. JKS JINKOSOLAR HOLDING CO. LTD. - ADR* KE KIMBALL ELECTRONICS, INC.* KMG KMG CHEMICALS, INC. LRCX LAM RESEARCH CORP. LSCC LATTICE SEMICONDUCTOR CORP.* LXU LSB INDUSTRIES, INC.* MNK MALLINCKRODT PLC* MNKD MANNKIND CORP.* NR NEWPARK RESOURCES, INC.* NXPI NXP SEMICONDUCTORS NV* PEIX PACIFIC ETHANOL, INC.* PRTK PARATEK PHARMACEUTICALS, INC. PERY PERRY ELLIS INTERNATIONAL, INC.* QRVO QORVO, INC.* RDHL REDHILL BIOPHARMA LTD - ADR* SOL RENESOLA, LTD. - ADR* RNF RENTECH NITROGEN PARTNERS LP SRPT SAREPTA THERAPEUTICS, INC.* SWKS SKYWORKS SOLUTIONS, INC. TTM TATA MOTORS, LTD. - ADR TTPH TETRAPHASE PHARMACEUTICALS, INC.* TCON TRACON PHARMACEUTICALS, INC.* TSL TRINA SOLAR LTD. - ADR* TSN TYSON FOODS, INC. - CLASS A X UNITED STATES STEEL CORP. VLO VALERO ENERGY CORP. MINING, QUARRYING, AND OIL AND GAS EXTRACTION - 7.5% ALJ ALON USA ENERGY, INC. ANR ALPHA NATURAL RESOURCES, INC.* ACI ARCH COAL, INC. CCLP CSI COMPRESSCO LP EGO ELDORADO GOLD CORP. MPC MARATHON PETROLEUM CORP. PGN PARAGON OFFSHORE PLC PBR PETROLEO BRASILEIRO S.A. - ADR SLW SILVER WHEATON CORP. PROFESSIONAL, SCIENTIFIC, AND TECHNICAL SERVICES - 12.0% AKAO ACHAOGEN, INC.* AFFX AFFYMETRIX, INC.* BLUE BLUEBIRD BIO, INC.* CBM CAMBREX CORP.* EXAS EXACT SCIENCES CORP.* GY GENCORP, INC.* G GENPACT, LTD.* LMNX LUMINEX CORP.* NVAX NOVAVAX, INC.* SALE RETAILMENOT, INC.* SWI SOLARWINDS, INC.* SLH SOLERA HOLDINGS, INC. RETAIL TRADE - 3.8% BSET BASSETT FURNITURE INDUSTRIES, INC. CENT CENTRAL GARDEN AND PET CO.* DANG E-COMMERCE CHINA DANGDANG, INC. - ADR* EVLV EVINE LIVE, INC.* NGVC NATURAL GROCERS BY VITAMIN COTTAGE, INC.* OSTK OVERSTOCK.COM, INC.* SFM SPROUTS FARMERS MARKET, INC.* WFM WHOLE FOODS MARKET, INC. TRANSPORTATION AND WAREHOUSING - 7.7% ALK ALASKA AIR GROUP, INC. AAL AMERICAN AIRLINES GROUP, INC. LUV SOUTHWEST AIRLINES CO. WHOLESALE TRADE - 0.3% HLF HERBALIFE LTD* PARTNERSHIPS & TRUST - 1.0% (Cost $65,549) FINANCE AND INSURANCE - 0.1% MITT AG MORTGAGE INVESTMENT TRUST, INC. REAL ESTATE AND RENTAL AND LEASING - 0.9% CMO CAPSTEAD MORTGAGE CORP. CXP COLUMBIA PROPERTY TRUST, INC. HCP HCP, INC. INVESTMENT COMPANIES - 4.3% (Cost $283,976) SCIN EGSHARES INDIA SMALL CAP ETF IFN INDIA FUND, INC. (THE) BRF MARKET VECTORS BRAZIL SMALL-CAP DBC POWERSHARES DB COMMODITY INDEX TRACKING FUND* DBA POWERSHARES DB AGRICULTURE FUND* PHYS SPROTT PHYSICAL GOLD TRUST* HQL TEKLA LIFE SCIENCES INVESTORS EPI WISDOMTREE INDIA EARNINGS FUND Money Market Funds - 15.2% (Cost $952,977) DFDXX DAILY INCOME FUND - MONEY MARKET PORTFOLIO, 0.01% ^ TOTAL INVESTMENT SECURITIES - 100.2% (Cost $5,804,107) LIABILITIES IN EXCESS OF OTHER ASSETS - (0.2%) ) NET ASSETS - 100.0% $ ADR American Depository Receipt * Non-income producing security. ^ Seven-day yield as of March 31, 2015 The cost basis of investments for federal income tax purposes at March 31, 2015 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. The Marketocracy Masters 100 Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair valueand a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below. • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing theasset or liability, and would be based on the best information available; The following is a summary of the inputs used to value the Fund's investments as of March 31, 2015: Level 1 Level 2 Level 3 Total COMMON STOCKS^ $ $
